Case: 19-11268   Date Filed: 04/10/2019   Page: 1 of 26


                                                                     [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11268
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:19-cv-00057-KD-MU



CHRISTOPHER LEE PRICE,

                                                           Plaintiff - Appellant,

versus

COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,
WARDEN, HOLMAN CORRECTIONAL FACILITY,

                                                        Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                        _______________________

                             (April 10, 2019)

Before TJOFLAT, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 19-11268       Date Filed: 04/10/2019      Page: 2 of 26


       Christopher Lee Price, an Alabama prisoner sentenced to death for killing a

man during the commission of a robbery, has moved this Court for an emergency

stay of his execution, which is scheduled to take place on April 11, 2019, at 6:00

p.m. Central Standard Time at the Holman Correctional Facility (“Holman”). Price

also appeals the district court’s order denying his motion for preliminary injunction

and its order denying his renewed motion for preliminary injunction. Included

within those orders is the district court’s denial of Price’s Cross-Motion for

Summary Judgment.1 After careful consideration, we affirm the district court’s

denial of Price’s Cross-Motion for Summary Judgment as well as its denial of Price’s

original and renewed motions for preliminary injunction. We also deny Price’s

motion for a stay of execution because he cannot show a substantial likelihood of

success on his petition.

I.     Background

       Price was convicted of capital murder for killing William Lynn during the

commission of a robbery, and Price was subsequently sentenced to death. See Price

v. State, 725 So. 2d 1003, 1011 (Ala. Crim. App. 1997), aff'd sub nom. Ex parte

Price, 725 So. 2d 1063 (Ala. 1998). Price filed a direct appeal of both his conviction

and death sentence, but both were affirmed. See Price, 725 So. 2d at 1062, aff’d,



       1
        Price’s Notice of Appeal makes clear that he appeals from “any and all adverse rulings
incorporated in, antecedent to, or ancillary to” those orders.
                                               2
              Case: 19-11268    Date Filed: 04/10/2019    Page: 3 of 26


725 So. 2d 1063 (Ala. 1998). Price’s conviction and sentence became final in May

1999 after the Supreme Court denied his petition for writ of certiorari. See Price v.

Alabama, 526 U.S. 1133 (1999).

      Price then filed a state post-conviction Rule 32 petition, but the petition was

denied, and the Court of Criminal Appeals of Alabama affirmed. See Price v. State,

880 So. 2d 502 (Ala. Crim. App. 2003). The Alabama Supreme Court denied

certiorari review. Ex parte Price, 976 So. 2d 1057 (Ala. 2003).

      Later, Price filed a petition for writ of habeas corpus in the Northern District

of Alabama. The district court issued an opinion denying the petition with prejudice

and entering judgment against Price. We affirmed that judgment. See Price v. Allen,

679 F.3d 1315, 1319-20 (11th Cir. 2012) (per curiam). The Supreme Court also

denied Price’s petition for writ of certiorari. Price v. Thomas, 568 U.S. 1212 (2013).

      Price filed a successive state post-conviction Rule 32 petition in 2017, arguing

that his death sentence was unconstitutional under Hurst v. Florida, 136 S. Ct. 616

(2016). That petition was also denied, and the Court of Criminal Appeals of

Alabama affirmed. Price v. State, No. CR-16-0785, 2017 WL 10923867 (Ala. Crim.

App. Aug. 4, 2017), reh'g denied (Sept. 8, 2017). The Alabama Supreme Court

denied certiorari.

      Following his direct criminal appeals and after the State moved the Alabama

Supreme Court to set an execution date, Price brought a civil lawsuit under 42 U.S.C.


                                          3
              Case: 19-11268     Date Filed: 04/10/2019   Page: 4 of 26


§ 1983 alleging that the Alabama Department of Corrections’s (“ADOC”) use of

midazolam in its three-drug lethal-injection protocol violates the Eighth

Amendment’s ban on cruel and unusual punishment because it is not effective in

rendering an inmate insensate during execution (the “first § 1983 action”). The

district court held a bench trial on Price’s § 1983 claim. But the district court

bifurcated the trial, addressing only whether Price could meet his burden of showing

that his chosen alternative drug—pentobarbital—was available to the ADOC. The

district court found in favor of the ADOC and against Price. It concluded that Price

had failed to meet his burden of showing that pentobarbital was a feasible and

available drug for use by the ADOC.

      Price appealed and, on September 18, 2018, we affirmed. Price v. Comm'r,

Ala. Dep't of Corr., 752 F. App'x 701 (11th Cir. 2018). Price recently filed a petition

for writ of certiorari with the Supreme Court of the United States. That petition is

currently pending.

II.   Facts Relevant to this Appeal

      While the appeal of Price’s first § 1983 action was pending before this Court,

the Alabama legislature amended the State’s execution statute to add nitrogen

hypoxia as an approved method of execution. The amendment became effective on

June 1, 2018. See Ala. Code § 15-18-82.1. The statute reads, in relevant part, “A

death sentence shall be executed by lethal injection, unless the person sentenced to


                                          4
                Case: 19-11268       Date Filed: 04/10/2019       Page: 5 of 26


death affirmatively elects to be executed by electrocution or nitrogen hypoxia.” Ala.

Code § 15-18-82.1(a). The statute also provides that the election of death by

nitrogen hypoxia is waived unless it is personally made by the inmate in writing and

delivered to the warden within thirty days after the certificate of judgment pursuant

to a decision by the Alabama Supreme Court affirming the sentence of death. Ala.

Code § 15-18-82.1(b)(2). If a judgment was issued before June 1, 2018, as was the

case with Price, the election must have been made and delivered to the warden within

thirty days of June 1, 2018. See Id.

       On January 11, 2019, the State moved the Alabama Supreme Court to set an

execution date for Price. The Alabama Supreme Court granted the motion on March

1, 2019, ordering that Price be executed on April 11, 2019, by lethal injection.

       In the meantime, on January 27, 2019, Price wrote a letter to the warden of

Holman asking that he be executed by nitrogen hypoxia. 2 The warden responded by

notifying Price that his request was past the thirty-day deadline set forth in the

statute. Nevertheless, she further noted that she did not have the authority to grant,

deny, or reject the request, and she indicated that any further consideration of the


       2
          Price suggests that he was unaware of the ability to elect nitrogen hypoxia as a means of
execution until his pro bono counsel, Aaron Katz, called Federal Public Defender John Palombi
on January 12, 2019. According to Price, during that phone conversation, Palombi “informed
Attorney Katz about the Alabama legislature’s March 2018 amendments to the State’s execution
protocol.” However, as we note later in this opinion, our opinion in Price’s first § 1983 action,
which we issued in September 2018, specifically referenced the fact that Alabama had adopted
nitrogen hypoxia as a means of execution. We further noted that Price apparently had not elected
this option.
                                                5
                Case: 19-11268        Date Filed: 04/10/2019        Page: 6 of 26


matter needed to go through Price’s attorney to the Attorney General’s Office.

Price’s attorney then reached out to the Attorney General’s Office and reiterated

Price’s desire to “opt in to the nitrogen hypoxia protocol.” Assistant Attorney

General Henry Johnson denied the request, citing the thirty-day period to opt into

the protocol.

       On February 8, 2019, (approximately one month after the State sought an

execution date), Price filed a civil complaint against the Commissioner of the ADOC

and others. The new complaint set forth a § 1983 claim in which Price realleged

many of the claims raised in his previous § 1983 action concerning the three-drug

lethal-injection protocol (the “second § 1983 action”). For example, Price claims

that the use of midazolam as the first drug in its three-drug lethal-injection protocol

violates the Eighth Amendment’s ban on cruel and unusual punishment. The

complaint in the second § 1983 action also alleges that the State violated Price’s

Fourteenth Amendment right to equal protection by refusing to allow him to elect

nitrogen hypoxia as his method of execution. With respect to that claim, Price

contended that the State entered into “secret agreements” with many death row

inmates allowing them to elect nitrogen hypoxia but would not allow him to do so

outside of the 30-day opt-in period.3


       3
          The complaint in the second § 1983 action further alleges that the State failed to take
steps to prevent material deviations from its lethal-injection procedures in future executions, but
Price abandoned that claim, as he did not argue it to the district court below, and it is not part of
                                                 6
               Case: 19-11268       Date Filed: 04/10/2019      Page: 7 of 26


III.   Discussion

       We review de novo an order on summary judgment. Smith v. Owens, 848 F.3d
975, 978 (11th Cir. 2017). As for the district court’s denial of Price’s motion for

stay of execution, we review that for abuse of discretion. Brooks v. Warden, 810
F.3d 812, 818 (11th Cir. 2016). With respect to the district court’s factual findings,

we review those for clear error. Glossip v. Gross, 135 S. Ct. 2726, 2739 (2015).

Under this standard, we may not reverse “simply because we are convinced that we

would have decided the case differently.” Id. (cleaned up).

       Finally, we may grant Price’s motion for stay of execution filed in this Court

only if Price establishes that “(1) he has a substantial likelihood of success on the

merits; (2) he will suffer irreparable injury unless the injunction issues; (3) the stay

would not substantially harm the other litigant; and (4) if issued, the injunction

would not be adverse to the public interest.” Arthur v. Comm'r, Ala. Dep't of Corr.,

840 F.3d 1268, 1321 (11th Cir. 2016) (quoting Brooks v. Warden, 810 F.3d 812, 818

(11th Cir. 2016) (emphases in original)), abrogated on other grounds by Bucklew v.

Precythe, No. 17-8151, 2019 WL 1428884, at *10 (U.S. Apr. 1, 2019). The “first

and most important question” regarding a stay of execution is whether the petitioner




the present appeal. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004)
(claims or arguments not briefed before an appellate court are deemed abandoned and will not be
addressed).

                                              7
              Case: 19-11268     Date Filed: 04/10/2019     Page: 8 of 26


is substantially likely to succeed on the merits of his claims. Jones v. Comm’r. Ga.

Dep’t of Corr., 811 F.3d 1288, 1292 (11th Cir. 2016).

      After careful consideration, we conclude that the district court did not err

when it denied Price’s Cross-Motion for Summary Judgment, although our basis for

affirmance differs from the grounds set forth by the district court. We further find

that the district court did not abuse its discretion when it denied Price’s initial and

renewed motions for preliminary injunction in which he sought a stay of execution.

Finally, we deny Price’s motion for stay of execution because he has not satisfied

the requirements for such a stay.

      We now examine each of Price’s claims in turn.

                    A. Fourteenth Amendment Equal Protection Claim

      Price contends that the State violated his Fourteenth Amendment right to

equal protection by not permitting him to elect nitrogen hypoxia as a method of

execution. To prevail on his equal-protection claim, Price must first show that “the

State will treat him disparately from other similarly situated persons.” Arthur v.

Thomas, 674 F.3d 1257, 1262 (11th Cir. 2012) (quoting DeYoung v. Owens, 646
F.3d 1319, 1327 (11th Cir. 2011)). Second, “[i]f a law treats individuals differently

on the basis of . . . [a] suspect classification, or if the law impinges on a fundamental

right, it is subject to strict scrutiny.” Id. (quoting Leib v. Hillsborough Cty. Pub.

Transp. Comm'n, 558 F.3d 1301, 1306 (11th Cir. 2009)). Otherwise, Price “must


                                           8
              Case: 19-11268     Date Filed: 04/10/2019   Page: 9 of 26


show that the disparate treatment is not rationally related to a legitimate government

interest.” Id. (quoting DeYoung, 646 F.3d at 1327–28).

      The district court did not err in denying Price’s equal-protection claim.

Importantly, Price has not demonstrated that he was or will be treated differently

than similarly situated inmates. Although Price appeared to initially contend that

the State made “secret agreements” with other death-row inmates—suggesting that

these inmates elected to opt in to the nitrogen hypoxia protocol outside of the thirty-

day window—he seems to now concede that these other inmates made their election

within the thirty-day window.

      The record reveals that Price had the same opportunity as every other inmate

to elect nitrogen hypoxia as his method of execution. When the State added nitrogen

hypoxia as a statutorily viable method of execution in June 2018, all inmates whose

death sentences were final as of June 1, 2018, received a thirty-day period to elect

nitrogen hypoxia. See Ala. Code § 15-18-82.1(b)(2). Significantly, Price was

represented by counsel when the State added nitrogen hypoxia as a method of

execution.

      According to the State, all death-row inmates at Holman, including Price,

were provided with a copy of an election form, and forty-eight of those inmates

timely elected nitrogen hypoxia. Price did not. The record contains the affidavit of

Captain Jeff Emberton, who attested to the fact that, in mid-June 2018, after the State


                                          9
               Case: 19-11268        Date Filed: 04/10/2019       Page: 10 of 26


authorized nitrogen hypoxia as a method of execution, the warden of Holman

directed him to provide every death-row inmate an election form and an envelope.

According to Emberton, he delivered the form to every death-row inmate at Homan

as instructed. The form identified Act 2018-353 (which amended Ala. Code. § 15-

18-82.1 to include nitrogen hypoxia) and allowed for the inmate to state that he was

making the election of nitrogen hypoxia as the means of execution.4 Price did not

contend that he did not receive the form or that he was not given the option to make

the same election.

       In sharp contrast to other inmates who opted for the protocol by the July 1,

2018, deadline, Price waited until late January 2019 to seek to elect nitrogen hypoxia

for his execution. Price appears to argue that the ADOC’s provision of the election

form was insufficient. But Price was represented by counsel, so any doubts Price



       4
         The form stated as follows:
                  ELECTION TO BE EXECUTED BY NITROGEN HYPOXIA
Pursuant to Act No. 2018-353, if I am to be executed, I elect that it be by nitrogen hypoxia rather
than by lethal injection.
This election is not intended to affect the status of any challenge(s) (current or future) to my
conviction(s) or sentence(s), nor waive my right to challenge the constitutionality of any protocol
adopted for carrying out execution by nitrogen hypoxia.
Dated this _____ day of June, 2018.

____________________________                         _______________________________
Name/Inmate Number                                   Signature

ECF No. 19-2. The State admits though that it did not create the election form. Rather, it claims
the Federal Public Defender’s Office created the form and gave a copy of it to the warden of
Holman. But inmates not represented by the Federal Public Defender’s Office were among those
who timely completed the form.
                                                10
             Case: 19-11268     Date Filed: 04/10/2019      Page: 11 of 26


had about the form could have been resolved by consulting with his attorney. Plus,

several other inmates were able to make the timely election based on the provision

of the form by the State. Price takes issue with the fact that most of the inmates that

timely elected nitrogen hypoxia were represented by the Federal Public Defender’s

Office and that they were given an explanation of their rights by that office before

receiving the form. But as we have noted, Price was also represented by counsel,

and he could have asked for an explanation of the form. Nor does Price make any

Sixth Amendment claim, in any event. Finally, the interactions between other

inmates and the Federal Public Defender’s Office do not support any unequal

treatment by the State of similarly situated individuals.

      Further, to the extent Price claims that he did not become aware of the change

in law until January 2019, he has not asserted that the State treated Price differently

than other death-row inmates with respect to this information. Moreover, the record

here shows that Price and his counsel plainly had reason to know of the change in

Alabama’s law before January 2019 because we specifically described that change

when we issued our decision in Price’s first § 1983 action appeal. See Price, 752 F.

App’x at 703 n.3.

      Because Price did not timely elect the new protocol, he is not similarly situated

in all material respects to the inmates who did make such an election within the

thirty-day timeframe. And because Price has not shown that he is similarly situated


                                          11
             Case: 19-11268      Date Filed: 04/10/2019   Page: 12 of 26


to those inmates, he cannot demonstrate any equal-protection violation due to the

State’s denial of execution by nitrogen hypoxia. But even if Price were similarly

situated to the other death-row inmates, he cannot establish an equal-protection

violation because he was treated exactly the same as the other inmates. Every inmate

was given thirty days within which to elect nitrogen hypoxia as their method of

execution. Ironically, if the State did allow Price to make the belated election he

seeks, it would be treating him differently than other death-row inmates who were

not afforded the same benefit.

      In the end, it appears that Price takes issue with the thirty-day election period

itself, arguing that it is arbitrary. But even considering Price’s claim as a challenge

to the statute itself—that it treats similarly situated death-row inmates differently

based on a criterion (a thirty-day election) that does not rationally further any

legitimate state interest—the claim fails. As noted by the district court, a statute is

presumed constitutional, and a classification not involving fundamental rights nor

proceeding along suspect lines “cannot run afoul of the Equal Protection Clause if

there is a rational relationship between the disparity of treatment and some legitimate

governmental purpose.” Heller v. Doe by Doe, 509 U.S. 312, 320 (1993) (citations

omitted). Here, a rational basis exists for the thirty-day rule—the efficient and

orderly use of state resources in planning and preparing for executions. And Price




                                          12
               Case: 19-11268        Date Filed: 04/10/2019        Page: 13 of 26


has not negated this rational basis for the thirty-day election requirement. 5 See id.

(noting “[t]he burden is on the one attacking the legislative arrangement to negate

every conceivable basis which might support it”).

                                     B. Eighth Amendment Claim

       The Supreme Court’s decision in Glossip v. Gross, 135 S. Ct. 2726, 2737

(2015), sets forth the relevant two-pronged standard a plaintiff must meet to succeed

on an Eighth Amendment method-of-execution claim.

       Prisoners cannot succeed on a method-of-execution claim unless they can

establish that the method challenged presents a risk that is “‘sure or very likely to

cause serious illness and needless suffering,’ and gives rise to ‘sufficiently imminent

dangers.’” Id. (emphasis in original) (quoting Baze, 553 U.S. at 50 (plurality

opinion) (quoting Helling v. McKinney, 509 U.S. 25, 33, 34-35 (1993)). The

Supreme Court further elaborated in Baze, “Simply because an execution method

may result in pain, either by accident or as an inescapable consequence of death,

does not establish the sort of ‘objectively intolerable risk of harm’ that qualifies as

cruel and unusual” punishment prohibited by the Eighth Amendment. Baze, 553


       5
         On appeal, Price claims that the district court committed error in refusing to apply strict
scrutiny to the State’s alleged differential treatment of him. He argues that once the district court
concluded he was substantially likely to prevail on his allegation that the State’s lethal-injection
protocol will cause him severe pain and needless suffering, it should have applied strict scrutiny
to his equal-protection claim, since the right to be free from cruel and unusual punishment is a
fundamental right. We do not evaluate this argument of Price’s, as we conclude that binding
precedent requires us to find on this record that Price is not substantially likely to prevail on his
allegation that the State’s lethal-injection protocol will cause him severe pain.
                                                 13
                Case: 19-11268   Date Filed: 04/10/2019   Page: 14 of 26
U.S. at 50. So to prevail on a method-of-execution claim, an inmate must show a

“‘substantial risk of serious harm,’ an ‘objectively intolerable risk of harm’ that

prevents prison officials from pleading that they were ‘subjectively blameless for

purposes of the Eighth Amendment.’” Glossip, 135 S. Ct. at 2737 (quoting Baze, 553
U.S. at 50 (plurality opinion) (quoting Farmer v. Brennan, 511 U.S. 825, 846, and

n. 9 (1994)).

      The inmate must also “identify an alternative that is ‘feasible, readily

implemented, and in fact significantly reduce[s] a substantial risk of severe pain.’”

Id. (quoting Baze, 553 U.S. at 52). Where a prisoner claims a safer alternative to the

State’s lethal-injection protocol, he cannot make a successful challenge by showing

a “slightly or marginally safer alternative.” Id. (quoting Baze, 553 U.S. at 51).

Death-row inmates face a heavy burden.

      The Supreme Court recently reiterated an inmate’s burden in an Eighth

Amendment method-of-execution challenge in Bucklew v. Precythe, No. 17-8151,

2019 WL 1428884, at *8 (U.S. Apr. 1, 2019). As summarized by the Court, a

prisoner “must show a feasible and readily implemented alternative method of

execution that would significantly reduce a substantial risk of severe pain and that

the State has refused to adopt without a legitimate penological reason.” Id.

      In reaffirming this standard, however, the Supreme Court recognized the

burden an inmate has under the Baze-Glossip test can be “overstated.” Id. at *10. It


                                          14
                Case: 19-11268    Date Filed: 04/10/2019   Page: 15 of 26


clarified that “[a]n inmate seeking to identify an alternative method of execution is

not limited to choosing among those presently authorized by a particular State’s

law.” Id. So a petitioner can identify a “well-established protocol in another State

as a potentially viable option.” Id. Justice Kavanaugh noted that all nine Justices

agreed on this point. Id. at *16 (Kavanaugh, J., concurring) (citing Arthur v. Dunn,

580 U.S. __, 137 S. Ct. 725, 733-34 (2017) (Sotomayor, J. dissenting from denial of

certiorari)).

       For this reason, a portion of our decision in Arthur v. Comm'r, Ala. Dep't of

Corr., 840 F.3d 1268 (11th Cir. 2016), has been abrogated by Bucklew. In particular,

in Arthur, we determined that a proposed method of execution (death by firing

squad) was not an available alternative because the state in which the inmate would

be executed did not authorize it. Id. at 1317-18. We made this determination despite

the fact that another state authorized the particular method of execution proposed by

the inmate. Id. But Bucklew demonstrates our conclusion in Arthur was incorrect.

Having clarified the applicable law, we turn to the Baze-Glossip test in reverse order,

tackling the availability issue first.

       1.       Price has shown that nitrogen hypoxia is an available alternative
                method of execution that is feasible and readily implemented

       Price claims that nitrogen hypoxia is an available method of execution for him

because the Alabama legislature has authorized it. In proposing nitrogen hypoxia as

an alternative to the State’s midazolam lethal-injection protocol, Price emphasizes
                                           15
                Case: 19-11268   Date Filed: 04/10/2019   Page: 16 of 26


that he is merely seeking to be executed by a method of execution that the Alabama

legislature, “after considerable thought, has expressly authorized.” He also argues

that nitrogen hypoxia is feasible and readily implemented because pure nitrogen gas

is easily purchased. No supply concerns exist for nitrogen, and counsel for Price

notes that he was recently able to easily purchase a tank of 99.9% pure compressed

nitrogen gas.

      The State retorts that nitrogen hypoxia is not an available method of execution

to Price as a matter of state law because he failed to make a timely election under

the applicable statute. It also claims nitrogen hypoxia is neither feasible nor readily

implemented at this date, since the ADOC has not yet finalized a nitrogen hypoxia

protocol, and it is not likely that one will be in place by April 11, 2019. Finally, the

State asserts Price did not meet his burden to prove a known and available alternative

method of execution because he did not provide sufficient details of how the State

could induce nitrogen hypoxia.

      To resolve this issue, we turn to Bucklew for guidance. Bucklew sheds some

light on the “availability” prong of the Baze-Glossip test, and it specifically

addresses an inmate’s proposal of nitrogen hypoxia as an alternative method of

execution.

      In Bucklew, the Supreme Court determined that the inmate had not presented

a triable question on the viability of nitrogen hypoxia as an alternative to lethal


                                          16
             Case: 19-11268     Date Filed: 04/10/2019    Page: 17 of 26


injection for two reasons. First, the Court noted, to establish that a proposed

alternative method is available, an inmate must do more than show that it is

theoretically “feasible”; he must also show that it is “readily implemented.”

Bucklew, 2019 WL 1428884, at *11 (citing Glossip, 135 S. Ct. at 2737-38). To meet

this burden, the inmate’s proposed alternative must be “sufficiently detailed to

permit a finding that the State could carry it out ‘relatively easily and reasonably

quickly.’” Id. (quoting McGehee v. Hutchinson, 854 F.3d 488, 493 (8th Cir. 2017);

Arthur, 840 F.3d at 1300).

      The Court in Bucklew found that the inmate had failed to meet this burden

because he presented no evidence on details such as how nitrogen gas would be

administered, in what concentration, and for how long the gas would be

administered. Id. The inmate also did not suggest how the State could ensure the

safety of the execution team. Id. Instead, the inmate pointed only to reports from

correctional institutions in other states revealing that additional study was needed to

put in place a protocol for execution by nitrogen hypoxia. Id.

      Second, the Court in Bucklew determined that the State had a legitimate reason

for not switching its current lethal-injection protocol: nitrogen hypoxia was an

“entirely new method—one that had ‘never been used to carry out an execution’ and

had ‘no track record of successful use.’” Id. (quoting McGehee, 854 F.3d at 493).

The Court concluded by stating that the Eighth Amendment “does not compel a State


                                          17
               Case: 19-11268       Date Filed: 04/10/2019       Page: 18 of 26


to adopt ‘untried and untested’ (and thus unusual in the constitutional sense) methods

of execution.” Id. (quoting Baze, 553 U.S. at 41). 6

        Here, the State argues that although the Code of Alabama now contemplates

nitrogen hypoxia as a means of execution, it is not “available” because the ADOC is

still developing a protocol, and the process will not be complete in time for Price’s

April 11, 2019, execution. We are not persuaded. If a State adopts a particular

method of execution—as the State of Alabama did in March 2018—it thereby

concedes that the method of execution is available to its inmates. Unlike in Bucklew,

where the inmate proposed the adoption of a new method, here, the State of Alabama

chose, on its own, and after careful consideration, to offer nitrogen hypoxia as a

method of execution for its death-row inmates. So unlike the inmate in Bucklew,

Price is not attempting to “compel” the State to adopt a different and new method of

execution at all. The method was already adopted well before Price’s Eighth

Amendment challenge—and more than a year before Price’s scheduled execution

date.

        A State may not simultaneously offer a particular method of execution and

deny it as “unavailable.” Rather, because the State voluntarily included nitrogen




        6
          The Supreme Court did note, however, while the case was pending, a “few” states had
authorized nitrogen hypoxia as a method of execution. Bucklew, 2019 WL 1428884, at *11 n.1.
But, it emphasized, “[t]o date, no one in this case has pointed us to an execution in this country
using nitrogen gas.” Id.
                                               18
             Case: 19-11268    Date Filed: 04/10/2019   Page: 19 of 26


hypoxia in its statute, we reject the State’s argument that nitrogen hypoxia is not

“available” to Price simply because the State has not yet developed a protocol to

administer this method of execution. If we were to find otherwise, it would lead to

an absurd result. States could adopt a method of execution, take no action at all to

implement a protocol to effectuate it, and then defeat an inmate’s Eighth

Amendment challenge by simply claiming the method is not “available” due to a

lack of protocol.

      Roughly two years ago, the Alabama legislature introduced a bill that would

make nitrogen hypoxia a statutorily authorized method of execution in Alabama.

The bill was also passed and enacted into law more than a year ago, and inmates

have been electing nitrogen hypoxia since June 2018. Under these circumstances,

we cannot agree that nitrogen hypoxia is not available in the State of Alabama.

Indeed, Alabama’s official legislature-enacted policy is that nitrogen hypoxia is an

available method of execution in the State.

      We also reject the State’s suggestion that nitrogen hypoxia is not available to

Price only because he missed the 30-day election period. If nitrogen hypoxia is

otherwise “available” to inmates under Bucklew, that the State chooses to offer the

chance to opt for it for a period of only 30 days does not somehow render it

“unavailable” by Bucklew’s criteria. To the contrary, for the same reason that

Bucklew abrogates Arthur’s requirement that a state offer a method of execution for


                                         19
             Case: 19-11268     Date Filed: 04/10/2019   Page: 20 of 26


it to be “available,” Bucklew renders a state’s time limit on a given execution option

of no moment to whether that option is “available.”

      The closer question is whether Price’s alleged lack of detail with respect to

how the State would implement his execution by nitrogen hypoxia defeats his Eighth

Amendment claim. We agree that Price did not come forward with sufficient detail

about how the State could implement nitrogen hypoxia to satisfy Bucklew’s

requirement where the inmate proposes a new method of execution. But under the

particular circumstances here—where the State by law previously adopted nitrogen

hypoxia as an official method of execution—we do not believe that was Price’s

burden to bear. Rather, an inmate may satisfy his burden to demonstrate that the

method of execution is feasible and readily implemented by pointing to the executing

state’s official adoption of that method of execution.

      True, in Bucklew, the Supreme Court discussed how Bucklew had failed to set

forth evidence of essential questions like how the nitrogen gas would be

administered, and it used this as a basis to defeat the Eighth Amendment claim. But

as we have noted, a key distinction between Bucklew and our case is present. Again,

in Bucklew, the inmate was proposing a new alternative method of execution that

had not yet been approved by the state. And in addressing whether the suggested

alternative method was “feasible” and “readily implemented,” the Supreme Court




                                         20
             Case: 19-11268     Date Filed: 04/10/2019   Page: 21 of 26


explained that the inmate’s proposal must be sufficiently detailed. Bucklew, 2019
WL 1428884, at *11.

      Here, Price did not “propose” a new method of execution; he pointed to one

that the State already made available. The State, on its own, had already adopted

nitrogen hypoxia as an alternative to lethal injection. Under these circumstances,

the State bears the responsibility to formulate a protocol detailing how to effectuate

execution by nitrogen hypoxia. Indeed, it would be bizarre to put the onus on Price

to come up with a proposed protocol for the State to use when the State has already

adopted the particular method of execution and is required to develop a protocol for

it, anyway. For these reasons, we conclude that Price’s lack of detail as to how the

State would implement death by nitrogen hypoxia does not prevent him from

establishing that this method of execution is available to him.

      Finally, we acknowledge the potential for abuse in delaying execution that a

state’s decision to make multiple methods of execution available could present.

Under Bucklew, 2019 WL 1428884, at *14 (citation and quotation marks omitted),

“[b]oth the State and the victims of crime have an important interest in the timely

enforcement of a sentence.” So to the extent that a particular available method of

death reasonably requires a certain period for the state to prepare for execution, a

prisoner may not successfully seek execution by an alternative method inside that

window of time. But this is not that case.


                                         21
             Case: 19-11268     Date Filed: 04/10/2019    Page: 22 of 26


      Here, Price sought execution by nitrogen hypoxia in January 2019, and his

execution is not scheduled to occur until April 11, 2019. While the State has not yet

developed a protocol for execution by nitrogen hypoxia, it has submitted no evidence

to suggest that once it has satisfied its burden to develop its execution-by-nitrogen-

hypoxia protocol, preparing to carry out execution by nitrogen hypoxia will

reasonably require more than two-and-one-half months.

      2.     Price has not established a substantial likelihood that he would be
             able to show that nitrogen hypoxia significantly reduces a
             substantial risk of pain when compared to the three-drug protocol

      Nevertheless, Price cannot succeed on his Eighth Amendment challenge

because he has not shown that nitrogen hypoxia will “significantly reduce a

substantial risk of severe pain.” Bucklew, 2019 WL 1428884, at *12. As the

Supreme Court in Bucklew recently indicated, a minor reduction in risk is not

enough; “the difference must be clear and considerable.” Id. at *12. Here, Price has

failed to meet that standard.

      As an initial matter, we reject Price’s contention that, by not moving for

summary judgment on this issue, the State has somehow conceded that a genuine

issue of material fact exists with respect to whether its lethal-injection protocol

carries a substantial risk of causing severe pain. At this stage, where Price seeks a

stay of execution, he bears the burden to show that a substantial likelihood of success

on the merits exists. And, during the hearing before the district court, the State


                                          22
             Case: 19-11268      Date Filed: 04/10/2019    Page: 23 of 26


contended that its three-drug lethal-injection protocol using midazolam was a safe

and effective constitutional method of execution.

      In the district court, Price pointed to two things to support his motion: (1) the

declaration of his expert Dr. David Lubarsky, which he also presented during his

appeal on the first § 1983 action; and (2) a decision by a district court in the Southern

District of Ohio—In re Ohio Execution Protocol Litigation, No. 11-cv-1016, 2019
WL 244488, at *70 (S.D. Ohio Jan. 14, 2019). Dr. Lubarsky’s declaration contains

his opinion that midazolam will not provide adequate analgesic effects during

Price’s execution. And Price relies on the Southern District of Ohio’s opinion

because the court there found Ohio’s lethal injection protocol—which uses

midazolam—“will certainly or very likely cause [an inmate] severe pain and

needless suffering.”

      The State submitted nothing on the record in response to contest Dr.

Lubarsky’s assertions. Rather, it relied on the evidence it submitted in Price’s first

§ 1983 action. But the district court never reached this question in the first § 1983

action, and the State failed to file its evidence on this issue in the pending matter.

As a result, the record contains only Dr. Lubarsky’s uncontested assertions that the

State’s use of midazolam in the three-drug protocol presents a substantial risk of

severe pain to Price. So the district court’s conclusion that Price satisfied his burden




                                           23
               Case: 19-11268       Date Filed: 04/10/2019       Page: 24 of 26


to establish that lethal injection carries a substantial risk of severe pain cannot be

clearly erroneous, since the only evidence of record supports that conclusion.

       Nevertheless, the district court did clearly err in concluding that Price had met

his burden to show that execution by nitrogen hypoxia presented an alternative that

would significantly reduce the risk of substantial pain to Price. The district court

based its finding in this regard on Dr. Lubarsky’s declaration in the first § 1983

action appeal and on a report from East Central University. But Dr. Lubarsky’s

declaration did not compare the effectiveness of the current three-drug protocol to

the proposed use of nitrogen hypoxia.7

       And Price’s reliance on the East Central University report entitled “Nitrogen

Induced Hypoxia as a Form of Capital Punishment,” in which the authors studied

nitrogen hypoxia, is also problematic. Importantly, the report is a preliminary draft

report that is stamped with the words “Do Not Cite.” So we cannot conclude that

Price’s reliance on this report alone could satisfy his burden to show that execution

by nitrogen hypoxia would significantly reduce the risk of substantial pain to Price.

And in the absence of the East Central University report, the district court was left

without any evidence supporting a conclusion that nitrogen is not likely to result in

any substantial physical discomfort during executions. Consequently, we find that


       7
        The district court likewise recognized that Dr. Lubarsky offered no opinion regarding the
comparison between the pain incurred with the lethal-injection protocol and that incurred with the
administration of nitrogen hypoxia.
                                               24
             Case: 19-11268     Date Filed: 04/10/2019    Page: 25 of 26


the district court clearly erred when it found that Price satisfied his burden to

establish that nitrogen would likely not result in substantial physical discomfort to

Price. The district court simply had no reliable evidence upon which to make this

determination.

      We further note that the report itself also did not compare the two methods of

execution, and to the extent Price claims he would feel like he was suffocating if

executed by lethal injection, the petitioner in Bucklew admitted that feelings of

suffocation could also occur with nitrogen gas. Bucklew, 2019 WL 1428884, at *13.

Likewise, the record in Bucklew supported the conclusion that the petitioner could

be capable of feeling pain for 20 to 30 seconds when nitrogen is used for an

execution. Id. The Court also recognized expert testimony that suggested the effects

of nitrogen could vary depending on how it was administered. Id. In short, the

district court clearly erred when it concluded Price had satisfied his burden to

establish that nitrogen hypoxia would significantly reduce a substantial risk of severe

pain. For these reasons, Price has failed to show a substantial likelihood of success

on the merits of his claim.

IV.   Conclusion

      For the foregoing reasons, we affirm the district court’s denial of Price’s

Cross-Motion for Summary Judgment as well as its denial of Price’s original and

renewed motions for preliminary injunction. And because Price has not satisfied his


                                          25
             Case: 19-11268     Date Filed: 04/10/2019    Page: 26 of 26


burden to show a substantial likelihood of success on the merits with respect to either

his Fourteenth Amendment equal-protection claim or his Eighth Amendment

method-of-execution claim, we deny his emergency motion to stay his execution.

      AFFIRMED and MOTION FOR STAY DENIED.




                                          26